EXHIBIT 10.43


EXECUTION VERSION




NOTE PURCHASE AGREEMENT
This NOTE PURCHASE AGREEMENT (this “Agreement”), is made and entered into as of
December 21, 2018, by and between Resolute Forest Products Inc. (the “Company”),
and the investors listed in Schedule I affixed hereto (collectively, the
“Noteholders” and each, a “Noteholder”).
W I T N E S S E T H
WHEREAS, the Company as of the date hereof has issued and outstanding
$600,000,000 principal amount of the 5.875% Senior Notes due 2023 (the “Notes”),
issued pursuant to that certain Indenture, dated as of May 8, 2013 (as amended,
supplemented or modified from time to time, the “Indenture”), by and among the
Company, the guarantors party thereto and Wells Fargo, National Association, as
Trustee (the “Trustee”);
WHEREAS, the Company has entered into on October 2, 2018, a definitive asset
purchase agreement to sell its paper and pulp mill in Catawba, South Carolina
(the “Asset Sale”);
WHEREAS, each Noteholder is the beneficial owner of the aggregate principal
amount of Notes set forth opposite its name on Schedule I attached hereto (with
respect to each such Noteholder, such Noteholder’s “Transferred Notes”); and
WHEREAS, the parties hereto have determined to enter into this Agreement,
pursuant to which, among other things, in accordance with the terms and
conditions hereof and subject to the consummation of the Asset Sale, each
Noteholder shall sell and transfer to the Company, and the Company shall
purchase and acquire from each Noteholder, all of the Transferred Notes held by
such Noteholder.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
SECTION 1.Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed thereto in the Indenture.
SECTION 2.Purchase and Sale of Notes. On the basis of the representations,
warranties and agreements and subject to the terms and conditions set forth
herein, the Noteholders agree, severally and not jointly, to sell to the
Company, and the Company agrees to purchase from the Noteholders, on the Closing
Date, at a purchase price of 100.00% of the principal amount thereof, plus
accrued and unpaid interest to, but not including, the Closing Date (the
“Purchase Price”), the respective principal amounts of the Transferred Notes.


1

--------------------------------------------------------------------------------

EXECUTION VERSION




SECTION 3.Closing and Closing Deliveries.
(a)    The closing of the purchase and sale of the Transferred Notes hereunder
(the “Closing”) shall take place at the offices of Paul, Weiss, Rifkind, Wharton
& Garrison, LLP, 1285 Avenue of the Americas, New York, NY 10019, at 10:00 a.m.,
local time, on the later of January 3, 2019 and the second (2nd) Business Day
following the satisfaction or, to the extent permitted by applicable law,
waiver, by the parties entitled to provide such a waiver, of the conditions set
forth in Section 10 below (other than those conditions that by their terms are
to be satisfied at the Closing, but subject to the satisfaction or, to the
extent permitted by applicable law, waiver, by the parties entitled to provide
such a waiver, of those conditions), unless another date, time or place is
agreed to in writing by the parties hereto(the “Closing Date”).
(b)    At the Closing, the below events shall simultaneously occur:
(i)    the Company shall pay to each Noteholder, by wire transfer of immediately
available funds (to an account or accounts to be designated by each Noteholder
at least five (5) Business Days prior to the Closing), cash in U.S. Dollars in
an amount equal to each such Noteholder’s Purchase Price; and
(ii)    each Noteholder shall effect by book entry, in accordance with the
applicable procedures of the Depository Trust Company, the delivery to the
Company (or its transfer agent or designee) of all of each such Noteholder’s
Transferred Notes.
SECTION 4.    Representations and Warranties of the Noteholders. Each
Noteholder, severally and neither jointly nor jointly and severally, represents
and warrants to the Company, as of the date hereof and as of the Closing Date,
as follows:
(a)    Title to Notes.
(i)    Such Noteholder is the sole beneficial owner of such Noteholder’s
Transferred Notes in the aggregate principal amount set forth opposite such
Noteholder’s name on Schedule I hereto.
(ii)    The Transferred Notes set forth opposite the name of such Noteholder on
Schedule I hereto are held by such Noteholder free and clear of all Liens (other
than those arising under securities laws).
(iii)    Other than this Agreement, such Noteholder is not party to or bound by
any contract, option or other arrangement or understanding with respect to the
purchase, sale, delivery, transfer, gift, pledge, hypothecation, encumbrance,
assignment or other disposition or acquisition of (including by operation of
law) any Notes (or any rights or interests of any nature whatsoever in or with
respect to any Notes), or as to voting, agreeing or consenting (or abstaining
therefrom) with respect to any amendment to or waiver of any terms of, or taking
any action whatsoever




--------------------------------------------------------------------------------

EXECUTION VERSION




with respect to, the Notes or the Indenture, other than agreements that will
terminate upon the consummation of all the transactions under Section 3 hereof.
(b)    Existence; Authority; Binding Effect.
(i)    Such Noteholder is duly incorporated or organized, validly existing and
in good standing or active under the laws of its jurisdiction of organization.
(ii)    Such Noteholder has full legal capacity, power and authority to execute
and deliver this Agreement and any other agreements or instruments executed or
to be executed by it in connection herewith and to consummate the transactions
contemplated herein and therein. The signatory on the signature page hereto
executing this Agreement as advisor to the entities listed on Schedule I hereto
has all necessary power and authority (corporate, partnership, LLC or otherwise)
to execute this Agreement on behalf of such entities listed on Schedule I
hereto.
(iii)    The execution, delivery and performance by such Noteholder of this
Agreement and any other agreements or instruments executed or to be executed and
delivered by such Noteholder in connection herewith, and the consummation of the
transactions contemplated hereby and thereby by such Noteholder, have been duly
and validly authorized and approved by the board of directors or other governing
body of such Noteholder, and no other actions on the part of such Noteholder are
necessary in respect thereof.
(iv)    This Agreement is, and each of the other agreements and instruments
executed hereunder by such Noteholder in connection herewith will be, a valid
and binding obligation of such Noteholder, in each case, enforceable against
such Noteholder in accordance with its respective terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws relating to or affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).
(c)    No Brokers or Finders. Such Noteholder has not incurred nor become liable
for any broker’s commission or finder’s fee relating to the transactions
contemplated by this Agreement.
(d)    Advice. Such Noteholder has completed its own independent inquiry and has
relied fully upon the advice of its own legal counsel, accountant, financial and
other advisors in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for such Noteholder
and its particular circumstances.
(e)    Sophisticated Investor. Such Noteholder represents and warrants to the
Company that it is a financially sophisticated investor and is fully aware of
the risks involved in the transaction contemplated hereunder.




--------------------------------------------------------------------------------

EXECUTION VERSION




(f)    No Other Representations or Warranties. Except for the representations
and warranties contained in Section 5 hereof, none of the Company nor any
affiliate, representative, advisor or agent of the Company nor any other person
has made or is making any representation or warranty of any kind or nature
whatsoever, oral or written, express or implied with respect to the Company,
this Agreement or the transactions contemplated hereby and such Noteholder
disclaims any reliance on any representation or warranty of the Company or any
affiliate, representative, advisor or agent of the Company except for the
representations and warranties expressly set forth in Section 5 hereof.
SECTION 5.    Representations and Warranties of the Company. The Company
represents and warrants to the Noteholders, as of the date hereof and as of the
Closing Date, as follows:
(a)    Existence; Authority; Binding Effect.
(i)    The Company is duly incorporated or organized, validly existing and in
good standing under the laws of its jurisdiction of organization.
(ii)    The Company has full legal capacity, power and authority to execute and
deliver this Agreement and any other agreements or instruments executed or to be
executed by it in connection herewith and to consummate the transactions
contemplated herein and therein.
(iii)    The execution, delivery and performance by the Company of this
Agreement and any other agreements or instruments executed or to be executed and
delivered by the Company in connection herewith, and the consummation of the
transactions contemplated hereby and thereby by the Company, have been duly and
validly authorized and approved by the board of directors or other governing
body of the Company, and no other actions on the part of the Company are
necessary in respect thereof.
(iv)    This Agreement is, and the other agreements and instruments executed
hereunder by the Company in connection herewith will be, a valid and binding
obligation of the Company, enforceable against it in accordance with its
respective terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws relating to or affecting enforcement of creditors’ rights generally and
except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).
(b)    Consents and Approvals. No consent, approval, order or authorization of,
or registration, declaration, filing with or notice to, any governmental
authority or any other person is required to be obtained, made or given by or
with respect to the Company in connection with the execution and delivery of
this Agreement or any other agreements or instruments executed and delivered
hereunder or thereunder by the Company, or the performance of any obligations
hereunder or thereunder by the Company, including the purchase of the
Transferred Notes by the Company pursuant to this Agreement.




--------------------------------------------------------------------------------

EXECUTION VERSION




(c)    Advice. The Company has completed its own independent inquiry and has
relied fully upon the advice of its own legal counsel, accountant, financial and
other advisors in determining the legal, tax, financial and other consequences
of this Agreement and the transactions contemplated hereby and the suitability
of this Agreement and the transactions contemplated hereby for the Company and
its particular circumstances.
(d)    No Other Representations or Warranties. Except for the representations
and warranties contained in Sections 4 and 7 hereof, none of the Noteholders nor
any affiliate, representative, advisor or agent of the Noteholders nor any other
person has made or is making any representation or warranty of any kind or
nature whatsoever, oral or written, express or implied with respect to the
Noteholders, this Agreement or the transactions contemplated hereby and the
Company disclaims any reliance on any representation or warranty of the
Noteholders or any affiliate, representative, advisor or agent of the
Noteholders except for the representations and warranties expressly set forth in
Sections 4 and 7 hereof.
SECTION 6.    Restrictions on Acquisition and Transfer; Confidentiality. From
the date hereof until the earlier of (a) the termination of this Agreement in
accordance with its terms if such termination is the result of any reason other
than a breach by such Noteholder and (b) the Closing, each Noteholder agrees
that it shall not, and it shall cause each of its affiliates that are controlled
by such Noteholder not to, except pursuant to the terms of this Agreement,
directly or indirectly (A) sell, deliver, transfer, give, pledge, encumber,
assign or otherwise dispose of or enter into any contract, option, derivative,
swap, hedge or other arrangement or understanding with respect to the sale,
delivery, transfer, gift, pledge, hypothecation, encumbrance, assignment or
other disposition of (including by operation of law) any Transferred Notes (or
any rights or interests of any nature whatsoever in or with respect to any
Transferred Notes), or as to voting, agreeing or consenting (or abstaining
therefrom) with respect to any amendment to or waiver of any terms of, or taking
any other action whatsoever with respect to, the Notes and/or the Indenture, or
(B) agree (whether or not in writing) to take any of the actions referred to in
the foregoing clause (A). From the date hereof until the earlier of (a) the
termination of this Agreement in accordance with its terms and (b) the Closing,
the Company agrees that it will not disclose any information relating to the
Agreement or the transactions contemplated hereunder (the “Information”) except
to its representatives and agents, which it shall take reasonable care to ensure
shall also not disclose the Information; provided that that Company may disclose
the Information to the extent required or requested by law, legislation, rule,
regulation or governmental (including Securities and Exchange Commission
disclosure requirements), judicial, administrative, regulatory or
self-regulatory (including any stock exchange) body or process.
SECTION 7.    Information. Each Noteholder acknowledges and agrees that the
Company now possesses and may hereafter possess certain non-public information
concerning the Company and its affiliates and/or the Notes that may or may not
be known by such Noteholder (the “Non-Public Information”) which may constitute
material information with respect to the foregoing, which Non-Public Information
may include, without limitation, financial and operational information regarding
the Company (including information regarding the Company’s financial condition,
business and results of operations for the quarter and year ending December 31,
2018), its business, its condition (financial or otherwise), the outcome of any
litigation, its prospects and a variety of




--------------------------------------------------------------------------------

EXECUTION VERSION




potential strategic alternatives that the Company has explored, is exploring and
may continue to explore in the future, including potential purchase and sale
transactions, mergers, acquisitions, divestitures or joint ventures or other
change of control transactions or similar transactions with large and small
companies in the Company’s industry and related industries involving the
Company, its subsidiaries and its affiliates and a variety of potential
transactions involving new financing transactions and the outstanding
indebtedness of the Company, which transactions may include a refinancing of
such outstanding indebtedness or the purchase or repurchase of such outstanding
indebtedness, including the Notes, by the Company or its affiliates at various
prices and through various methods, including potentially through open market
purchases or tender offers. Each Noteholder acknowledges that the aforementioned
information about the Company’s finances, operations, business, litigation,
prospects and strategy and any one or more of the aforementioned transactions,
if effected, could materially impact the Company’s financial performance. Each
Noteholder further acknowledges that the Company has offered to furnish the
Non-Public Information to such Noteholder and such Noteholder has declined and
does hereby decline to receive such Non-Public Information and that the Company
is relying on the provisions of this Section 7 and would not enter into a
transaction to purchase the Transferred Notes from such Noteholder absent the
provisions of this Section 7. Each Noteholder agrees to sell such Noteholder’s
Transferred Notes to the Company pursuant to the terms and conditions of this
Agreement notwithstanding that it is aware that the Non-Public Information
exists or may exist and that the Company has not disclosed any Non-Public
Information to it. Each Noteholder acknowledges that it is a sophisticated
seller with respect to the purchase, sale and valuation of notes such as the
Transferred Notes and that the Company has no obligation to such Noteholder to
disclose such Non-Public Information and has no fiduciary obligations to such
Noteholder. Additionally, each Noteholder acknowledges that it has independently
and without reliance upon the Company, and based upon such information as such
Noteholder has deemed appropriate, made its own analysis and decision to sell
the Transferred Notes to the Company pursuant hereto.
SECTION 8.    Release. Effective as of the Closing, each of the Noteholders
hereby unconditionally and irrevocably waives, releases and discharges the
Company and all of the Company’s directors, managers, officers, employees,
equityholders, attorneys, affiliates and agents, and their respective successors
and assigns, from any and all claims, demands, actions, causes of action,
damages, judgments, liens, suits, losses, costs, expenses and liabilities of any
kind (including, but not limited to, any and all claims alleging violations of
federal or state securities laws, common-law fraud or deceit, breach of
fiduciary duty, negligence or otherwise), known or unknown, anticipated or
unanticipated, suspected or unsuspected, asserted or unasserted, fixed,
contingent or conditional, at law or in equity, arising out of or in any way
relating to (a) the Indenture or the Notes or any documents, agreements,
dealings or other matters connected with the Indenture or the Notes, in each
case to the extent arising (x) on or prior to the date hereof or (y) out of, or
relating to, any actions, dealings or matters occurring on or prior to the date
hereof, or (b) the existence or substance of the Non-Public Information or the
fact that the Non-Public Information has not been disclosed to such Noteholder;
provided that such release and discharge shall not be effective as to any matter
arising out of a breach by the Company of the terms of this Agreement.
SECTION 9.    Securities Law Disclosure; Publicity. No later than 9:30 am
(Eastern Time) on the third Business Day after the date hereof and after the
Closing Date, the Company shall issue




--------------------------------------------------------------------------------

EXECUTION VERSION




a Current Report on Form 8-K (each, a “Current Report”) disclosing the material
terms of the transactions contemplated hereby, and shall file, within the time
required by the Exchange Act of 1934, as amended, and the rules promulgated
thereunder, any documents required either (i) to be included in such Current
Report as exhibits thereto or (ii) to be filed with the Company’s subsequent
periodic report. The Company represents to the Noteholders that, as of the
issuance of the first such Current Report, the Company shall have publicly
disclosed all material, non-public information known by the Company delivered to
the Noteholders, if any, as of such time by the Company or any of its authorized
representatives, which shall include its authorized officers, directors,
employees or agents in connection with the transactions contemplated by this
Agreement. The Company shall afford each Noteholder and its counsel with a
reasonable opportunity to review and comment upon such Current Reports, prior to
the issuance, filing or public disclosure thereof, and the Company shall not
issue, file or publicly disclose any such information to which any Noteholder
shall reasonably object, unless required by, or in order to comply with,
applicable law, legislation, rule, regulation or governmental (including
Securities and Exchange Commission disclosure requirements), judicial,
administrative, regulatory or self-regulatory (including any stock exchange)
body or process. The Company shall not publicly disclose the name of any
Noteholder without the prior written consent of such Noteholder, except to the
extent such disclosure is required by, or in order to comply with, applicable
law, legislation, rule, regulation or governmental (including Securities and
Exchange Commission disclosure requirements), judicial, administrative,
regulatory or self-regulatory (including any stock exchange) body or process, in
which case the Company shall provide the Noteholders with prior notice of such
disclosure permitted under this provision. Except with respect to the material
terms and conditions of the transactions contemplated by this Agreement, which
shall be disclosed by a Current Report filed pursuant to this provision, the
Noteholders or their agent or counsel do not desire to receive any information
that constitutes, or that the Company reasonably believes constitutes, material
non-public information, unless prior thereto such Noteholder shall have
consented to the receipt of such information and agreed with the Company to keep
such information confidential.
SECTION 10.    Conditions to Closing.
(a)    General. The obligation of each party hereto to effect the purchase and
sale of the Transferred Notes, and to execute and deliver documents, at the
Closing is subject to the satisfaction at or prior to the Closing of the
following conditions:
(i)    no governmental authority of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) that is in effect and precludes consummation of the transactions
contemplated hereby; and
(ii)    no statute, rule, regulation, order, injunction or decree shall have
been enacted, entered, promulgated or enforced by any governmental authority
that prohibits or makes illegal this Agreement or the transactions contemplated
hereby.
(b)    Conditions to Obligations of the Noteholders. The obligation of each
Noteholder to effect the purchase and sale of the Transferred Notes, and to
execute and




--------------------------------------------------------------------------------

EXECUTION VERSION




deliver documents, at the Closing is subject to the satisfaction, or the waiver
thereof by such Noteholder, at or prior to the Closing of the following
conditions:
(i)    the representations and warranties of the Company contained in Section 5
hereof shall be true and correct in all material respects on and as of the date
hereof and the date of Closing, with the same force and effect as though made on
and as of such date;
(ii)    the Company shall have paid to each such Noteholder, in accordance with
Section 3(b)(i) hereof, cash in U.S. Dollars in an amount equal to each such
Noteholder’s Purchase Price as calculated pursuant to Section 2 above; and
(iii)    the Company shall have performed or complied with, in all material
respects, its covenants required to be performed or complied with prior to, or
as of, Closing under this Agreement.
(c)    Conditions to Obligations of the Company. The obligation of the Company
to effect the purchase and sale of the Transferred Notes, and to execute and
deliver documents, at the Closing is subject to the satisfaction, or the waiver
thereof by the Company, at or prior to the Closing of the following conditions:
(i)    the representations and warranties of each Noteholder contained in
Section 4(a) hereof shall be true and correct in all respects, and all other
representations and warranties of each Noteholder contained in Section 4 hereof
shall be true and correct in all material respects, on and as of the date hereof
and the date of Closing, with the same force and effect as though made on and as
of such date;
(ii)    each Noteholder shall have delivered to the Company, in accordance with
Section 3(b)(ii) hereof, all of each such Noteholder’s Transferred Notes (in the
aggregate principal amount set forth opposite the such Noteholder’s name on
Schedule I hereto);
(iii)    the consummation of, and receipt of funds from, the Asset Sale, in an
amount sufficient to purchase all of the Transferred Notes pursuant to this
Agreement;
(iv)    each Noteholder shall have provided to the Company, not later than
December 31, 2018, electronic copies of medallion stamp guaranteed position
statements (or the equivalent) from the nominee or custodian of such Noteholder
verifying its ownership of such Noteholder’s Transferred Notes; and
(v)    each Noteholder shall have performed or complied with, in all material
respects, its covenants required to be performed or complied with prior to, or
as of, Closing under this Agreement.




--------------------------------------------------------------------------------

EXECUTION VERSION




SECTION 11.    Termination.
(a)    Termination Events. This Agreement may be terminated:
(i)    by either the Company, upon delivery of written notice of termination by
the Company to the Noteholders, or the Noteholders, upon delivery of written
notice of termination by the Noteholders to the Company, if the Closing has not
occurred on or before 11:59 p.m., Eastern Time on February 4, 2019 (the “End
Date”); provided, however, that (x) the Company shall not be entitled to
terminate this Agreement pursuant to this Section 11(a)(i) if (1) the Company is
in material breach of this Agreement as of the End Date or (2) any breach of
this Agreement by the Company has caused the failure of any condition set forth
in Section 10(a) or 10(b) as of the End Date, and (y) the Noteholders shall not
be entitled to terminate this Agreement pursuant to this Section 11(a)(i) if
(1) any Noteholder is in material breach of this Agreement as of the End Date or
(2) any breach of this Agreement by any Noteholder has caused the failure of any
condition set forth in Section 10(a) or 10(c) as of the End Date;
(ii)    by the Company, upon delivery of written notice of termination by the
Company to the Noteholders, if (A) any Noteholder has breached or failed to
perform any of its covenants or other agreements contained in this Agreement to
be complied with by it such that the condition set forth in Section 10(c)(v)
would not be satisfied or (B) there exists a breach of any representation or
warranty of any Noteholder contained in Section 4 of this Agreement such that
the condition set forth in Section 10(c)(i) would not be satisfied, and, in the
case of both clause (A) and clause (B) above, such breach or failure to perform
(x) has not been waived by the Company or cured on or before the earlier of ten
(10) days after receipt by the Noteholders of written notice thereof or the End
Date or (y) is incapable of being cured by the Noteholders by the End Date;
provided, however, that the Company shall not be entitled to terminate this
Agreement pursuant to this Section 11(a)(ii) if the Company is also in material
breach of this Agreement at such time; and
(iii)    by the Noteholders, upon delivery of written notice of termination by
the Noteholders to the Company, if (A) the Company has breached or failed to
perform any of its covenants or other agreements contained in this Agreement to
be complied with by it such that the condition set forth in Section 10(b)(iii)
would not be satisfied, or (B) there exists a breach of any representation or
warranty of the Company contained in Section 5 of this Agreement such that the
condition set forth in Section 10(b)(i) would not be satisfied, and, in the case
of each of clauses (A) and clause (B) above, such breach or failure to perform
(x) has not been waived by the Noteholders or cured on or before the earlier of
ten (10) days after receipt by the Company of written notice thereof or the End
Date or (y) is incapable of being cured by the Company by the End Date;
provided, however, that the Noteholders shall not be entitled to terminate this
Agreement pursuant to this Section 11(a)(iii) if any Noteholder is also in
material breach of this Agreement at such time.




--------------------------------------------------------------------------------

EXECUTION VERSION




(b)    Effect of Termination. In the event of termination of this Agreement by
any party as provided in Section 11(a), this Agreement shall forthwith become
void and there shall be no liability or obligation on the part of any party (or
any other person) with respect to this Agreement or the transactions
contemplated in this Agreement; provided, however, that notwithstanding the
foregoing, (i) no such termination shall relieve a party from any breach by such
party prior to such termination and (ii) the provisions of Section 12 shall
survive such termination.
SECTION 12.    Miscellaneous.
(a)    Amendments and Waivers. Other than any waiver of a condition of Section
10 by a party entitled to provide such a waiver under Section 10, amendments or
modifications to this Agreement may only be made, and compliance with any term,
covenant, agreement, condition or provision set forth herein may only be omitted
or waived (either generally or in a particular instance and either retroactively
or prospectively), upon the written consent of each party hereto.
(b)    Notices. All notices, requests, consents, reports and demands shall be in
writing, shall be deemed effectively given upon receipt and shall be hand
delivered, sent by facsimile or other electronic transmission (provided
confirmation of receipt of the transmission is mechanically or electronically
generated and kept on file by the sending party), or mailed, postage prepaid, to
the applicable party hereto at the applicable addresses and facsimile numbers or
email addresses set forth below or, in each case, to such other address,
facsimile number or email address of a party as may be furnished in writing by
such party to the other parties hereto:
(i)    If to the Company, to:
c/o Resolute Forest Products Inc.
111 Duke Street, Suite 5000
Montreal, QC H3C 2M1
Facsimile No.: (514) 394-3644
Attention: VP – Legal Affairs


with a copy to (which shall not constitute notice):


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Facsimile No: 212-757-3990
Attention: Lawrence G. Wee, Esq.


(ii)    If to the Noteholders, to the addresses set forth on the signature pages
hereto.
(c)    Titles and Headings. The section headings herein are for convenience only
and shall not affect the construction hereof.




--------------------------------------------------------------------------------

EXECUTION VERSION




(d)    Execution in Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which
together shall constitute but one and the same instrument. Multiple counterparts
of this Agreement may be delivered via facsimile or other electronic means, with
the intention that they shall have the same effect as an original counterpart
hereof.
(e)    Governing Law; Jurisdiction; Jury Trial. This Agreement shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of New York, without reference to any choice of law rules (whether of
the State of New York or any other jurisdictions) to the extent such rules would
cause the application of the laws of any jurisdictions other than the State of
New York. Each party hereby irrevocably submits to the jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
(f)    Limitation on Damages. Notwithstanding anything to the contrary in this
Agreement, in no event shall a party hereto be liable under this Agreement to
any other party hereto for (i) any exemplary or punitive damages or (ii) any
special, consequential, incidental or indirect damages or lost profits.
(g)    Entire Agreement. This Agreement embodies the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
(h)    Parties in Interest; Assignment. This Agreement binds and inures solely
to the benefit of each party hereto and its successors and assigns and, except
as otherwise set forth in Section 8, nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement. This Agreement may not be assigned by any party




--------------------------------------------------------------------------------

EXECUTION VERSION




without the prior written consent of each of the other parties hereto. Any
purported assignment without consent as required by this Section 12(h) shall be
null and void.
(i)    Severability. In the event that one or more provisions of this Agreement
shall be deemed or held to be invalid, illegal or unenforceable in any respect
under any applicable law, this Agreement shall be construed with the invalid,
illegal or unenforceable provision deleted, and the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
(j)    Further Assurances. From time to time, as and when requested by any party
hereto, the other parties hereto will execute and deliver, or cause to be
executed and delivered, all such documents and instruments as may be reasonably
necessary to consummate the transactions contemplated by this Agreement.
(k)    Settlement. Prior to the settlement of the transactions contemplated by
this Agreement, the parties hereto agree to approach Merrill Lynch, Pierce,
Fenner & Smith Inc., or another qualified broker dealer (the "Broker Dealer"),
to assist in the settlement of such transactions, including the repurchase of
the Notes from the selling party and the sale of the acquired Notes to the
Company, on the terms described herein. All aspects of such broker’s involvement
and assistance will be subject to the approval of both parties hereto.  All fees
and expenses of the Broker Dealer shall be paid by the Noteholders.
[Signatures Follow]




--------------------------------------------------------------------------------

EXECUTION VERSION




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
RESOLUTE FOREST PRODUCTS INC.
By:_/s/_Rémi Lalonde______________________    
Name: Rémi Lalonde
Title: Senior Vice President and Chief Financial Officer
As Investment Advisor or Sub-Advisor to the entities listed in Schedule I
By:_/s/__________________________________    
Name:
Title:




















